DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 11/16/2021, wherein claims 1-21 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 11/17/2021 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, in the sixth limitation, recites “ … is capable of performing ...”.  Due to use of the term “capable of”, it is unclear whether or not this feature is executed.  The claim is therefore rendered indefinite.  The examiner suggests replacing “is capable of performing” with “adapted to perform” to overcome the rejection.
Claims 11 and 21 recite a similar limitation as claim 1, and are therefore rejected under the same rationale.
Claims 2-10 and 12-20 are dependent from claims 1 and 11.  As a result, they are rejected under the same rationale.
Claim 21, in the third limitation, recites “analyzing the condition associated with the first cloud computing resource”.  There is insufficient antecedent basis for “the condition associated with the first cloud computing resource”, therefore the claim is rendered indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9 of US Patent No. 11206306 in view of Sundaram et al. (US 20190166007).
Claim 1 of the instant application, for example, include all of the limitations of claim 1 of US Patent No. 11206306 as follows:

Instant Application: 17455159
Patented No.: 11206306
Claim 1:  A system comprising:
Claim 1:  A system comprising:
a network adapter to communicate with a computer network;

a non-transitory computer-readable medium; and


a memory; and
at least one processor to execute instructions stored in the non-transitory computer-readable medium, the instructions for causing the at least one processor to:
at least one processor to:
monitor the computer network for a condition associated with a first cloud computing resource performing a cloud computing operation, the first cloud computing resource being off-premise with respect to an enterprise using the cloud computing operation;
monitor for a condition associated with a first cloud computing resource performing a cloud computing operation;
determine that the condition associated with the first cloud computing resource has occurred, the condition comprising a change in at least one of usage of the first cloud computing resource, availability of the first cloud computing resource, performance of the first cloud computing resource, capacity of the first cloud computing resource, health of the first cloud computing resource, financial cost of the first cloud computing resource, and security alert level of the first cloud computing resource;
determine that the condition associated with the first cloud computing resource has occurred, the condition comprising one of a change in operational metadata and operational behavior of the cloud computing operation;
analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with an on-premise computing resource within the enterprise that is capable of performing at least a subset of the cloud computing operation;
analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with an on-premise computing resource that is capable of performing at least a subset of the cloud computing operation and with a second cloud computing resource that is capable of performing at least a subset of the cloud computing operation;
automatically modify the cloud computing operation to at least partially use the on-premise computing resource; and
automatically modify the cloud computing operation that uses the first cloud computing resource to use a combination of the on-premise computing resource, the first cloud computing resource, and the second cloud computing resource; and
send at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with modification of the cloud computing operation.
send at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the combination of the on-premise computing resource, the first cloud computing resource, and the second cloud computing resource.



Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of U.S. Patent No. 9843649 in view of Sundaram et al. (US 20190166007). 
Claims 1-8 of the instant application and claims 1-7 and 9 of the patented application are both directed towards a system for modifying a cloud computing operation to utilize an on-premise computing resource when a condition occurs with a first cloud computing resource.  The claims of the instant application additionally recite a network adapter to communicate with a computer network; a non-transitory computer-readable medium; execute instructions stored in the non-transitory computer-readable medium, the instructions for causing the at least one processor to; the first cloud computing resource being off-premise with respect to an enterprise using the cloud computing operation; the condition comprising a change in at least one of usage of the first cloud computing resource, availability of the first cloud computing resource, performance of the first cloud computing resource, capacity of the first cloud computing resource, health of the first cloud computing resource, financial cost of the first cloud computing resource, and security alert level of the first cloud computing resource; and, within the enterprise.
In related art, Sundaram teaches a system for determining when an efficiency index of a public cloud is less than an efficiency index of a private cloud (i.e. a condition occurs), in order to migrate a workload (cloud computing operation) from the public to the private cloud (Sundaram, [0075]).  Sundaram also discloses
a network adapter to communicate with a computer network (Sundaram, Fig. 1: analytics system 110); 
a non-transitory computer-readable medium (Sundaram, [0055]); 
execute instructions stored in the non-transitory computer-readable medium, the instructions for causing the at least one processor to (Sundaram, [0055]):
the first cloud computing resource being off-premise with respect to an enterprise using the cloud computing operation (Sundaram, [0013]-[0014]: resources in the public cloud (first cloud resource) are provided by an off-site provider; the private cloud is deployed on the premises of an enterprise);
 the condition comprising a change in at least one of usage of the first cloud computing resource, availability of the first cloud computing resource, performance of the first cloud computing resource, capacity of the first cloud computing resource, health of the first cloud computing resource, financial cost of the first cloud computing resource, and security alert level of the first cloud computing resource (Sundaram, [0023], [0031]: the public efficiency index is based on changes in resource utilization);
an on-premise computing resource within the enterprise (Sundaram, [0012]-[0013]).
It would have been obvious to modify claims 1-8 of the patented application to include migrating workloads from off-site cloud resources to enterprise on-premise cloud resources when a condition is met as taught by Sundaram.  The motivation for doing so would have been to facilitate more efficient utilization of resources relative to cost (Sundaram, [0075]).
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of US Patent No. 11206306.  Claim 21 of the instant application encompasses all of the limitations of claim 18 of US Patent No. 11206306 as follows:
Instant Application: 17455159
Patent No.: 11206306
Claim 21:  A non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations, the operations comprising:
Claim 18: A non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations, the operations comprising:
monitoring for a condition associated with an environment of an enterprise, the enterprise using a first cloud computing resource to perform-a cloud computing operation;
monitoring for a condition associated with an environment of an enterprise, the enterprise using a first cloud computing resource to perform a cloud computing operation;
determining that the condition associated with the enterprise's environment has occurred, the condition comprising at least one of a change in health, capacity, or performance of one or more on-premise computing resources of the enterprise, a change in service-level requirements of the enterprise, a change in a security level alert of the enterprise, or a change in a data locality rule of the enterprise requiring that particular data remain within particular governmental or geographical boundaries;
determining that the condition associated with the enterprise's environment has occurred, the condition comprising at least one of a change in health, capacity, or performance of one or more on-premise computing resources of the enterprise, a change in service-level requirements of the enterprise, a change in a security level alert of the enterprise, or a change in a data locality rule of the enterprise requiring that particular data remain within particular governmental or geographical boundaries;
analyzing the condition associated with the first cloud computing resource and comparing the first cloud computing resource with at least one of a second cloud computing resource or an on-premise computing resource of the enterprise that is capable of performing at least a subset of the cloud computing operation;
analyzing the condition associated with the first cloud computing resource and comparing the first cloud computing resource with a second cloud computing resource that is capable of performing at least a subset of the cloud computing operation and with an on-premise computing resource of the enterprise that is capable of performing at least a subset of the cloud computing operation;
automatically modifying the cloud computing operation that uses the first cloud computing resource to use the at least one of the second cloud computing resource or the on-premise computing resource; and
automatically modifying the cloud computing operation that uses the first cloud computing resource to use a combination of the first cloud computing resource, the second cloud computing resource, and the on-premise computing resource; and
sending at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource.
sending at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the combination of the first cloud computing resource, the second cloud computing resource, and the on-premise computing resource.


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11206306.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 11206306 is in essence a “species” of the generic invention of claim 21 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 11, 12, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 2019/0166007), hereinafter Sundaram, in view of Tenner et al. (US 2019/0155511), hereinafter Tenner.  Sundaram and Tenner are cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 1, Sundaram discloses a system comprising: 
a network adapter to communicate with a computer network (Sundaram, Fig. 1: analytics system 110); 
a non-transitory computer-readable medium (Sundaram, [0055]); and 
at least one processor to execute instructions stored in the non-transitory computer-readable medium, the instructions for causing the at least one processor to (Sundaram, [0055]): 
monitor the computer network for a condition associated with a first cloud computing resource performing a cloud computing operation (Sundaram, [0075]: monitoring to determine when the public efficiency index for a public cloud (first cloud resource) is less than (i.e. a condition) the private efficiency index for a private cloud), the first cloud computing resource being off-premise with respect to an enterprise using the cloud computing operation (Sundaram, [0013]-[0014]: resources in the public cloud (first cloud resource) are provided by an off-site provider; the private cloud is deployed on the premises of an enterprise); 
determine that the condition associated with the first cloud computing resource has occurred (Sundaram, [0075]: determining the public efficiency index is less than the private efficiency index (i.e. condition occurred)), the condition comprising a change in at least one of usage of the first cloud computing resource, availability of the first cloud computing resource, performance of the first cloud computing resource, capacity of the first cloud computing resource, health of the first cloud computing resource, financial cost of the first cloud computing resource, and security alert level of the first cloud computing resource (Sundaram, [0023], [0031]: the public efficiency index is based on changes in resource utilization); 
analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with an on-premise computing resource within the enterprise that is capable of performing at least a subset of the cloud computing operation (Sundaram, [0075]: further determining whether the public efficiency index of the public cloud (first cloud computing resource) is less than the private efficiency index of the private cloud (on-premise computing resource) by a threshold); 
automatically modify the cloud computing operation to at least partially use the on-premise computing resource (Sundaram, [0075]: migrating the workload (cloud computing operation) to the private cloud (on-premise computing resource)).
Sundaram does not explicitly disclose send at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with modification of the cloud computing operation.
However, Tenner discloses 
send at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with modification of the cloud computing operation (Tenner, [0075], [0077]: sending a notification to a cloud computing system (computing device) regarding the condition/reason for movement of data blocks from a first storage tier (first cloud computing resource) to a second storage tier, and the performance (information associated with the modification of the cloud computing operation) of the involved storage tiers).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sundaram and Tenner before him or her before the effective filing date of the claimed invention, to modify a system for determining when an efficiency index of a public cloud is less than an efficiency index of a private cloud (i.e. a condition occurs), in order to migrate a workload (cloud computing operation) from the public to the private cloud as taught by Sundaram, to include sending a notification regarding the movement to a cloud computing system/tenant as taught by Tenner.  The motivation for doing so would have been to enable cloud computing system/tenant to use this information to manage the allocation of resources provisioned to hosted computing environments in order to improve resource utilization (Tenner, [0019]-[0020]).
Regarding claim 2, Sundaram discloses wherein the on-premise computing resource has at least one of a shorter operation execution time for the cloud computing operation than the first cloud computing resource, a faster data operation transfer rate for the cloud computing operation than the first cloud computing resource, a lower operation failure rate for the cloud computing operation than the first cloud computing resource, and a lower financial cost for the cloud computing operation than the first cloud computing resource (Sundaram, [0047], [0075]: efficiency indexes indicate how efficiently resources are utilized relative to cost, therefore a higher efficiency index of the private cloud represents a lower cost for utilization).
Regarding claim 5, Sundaram discloses wherein the first cloud computing resource comprises one or more of compute resources, network resources, storage resources, an operating system, application software, data ingress services, or data egress services (Sundaram, [0023]-[0024]: virtual machines, memory, processing resources (compute resources)).
Regarding claim 8, Sundaram does not explicitly disclose wherein the at least one processor is further to: analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with a second cloud computing resource that is capable of performing at least a subset of the cloud computing operation; and automatically modify the cloud computing operation to at least partially use the second cloud computing resource.
However, Tenner discloses wherein the at least one processor is further to: 
analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with a second cloud computing resource that is capable of performing at least a subset of the cloud computing operation (Tenner, [0018], [0073]: determining a condition for initiating data movement from a first storage tier (first cloud computing resource) has occurred; [0068]: the storage system moves data from one storage tier to another to optimize costs, performance and storage space (i.e. compares with a capable second cloud computing resource)); and 
automatically modify the cloud computing operation to at least partially use the second cloud computing resource (Tenner, [0075]: moving data to the second storage tier (second cloud computing resource) for storage (cloud computing operation)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sundaram and Tenner before him or her before the effective filing date of the claimed invention, to modify a system for determining when an efficiency index of a public cloud is less than an efficiency index of a private cloud (i.e. a condition occurs), in order to migrate a workload (cloud computing operation) from the public to the private cloud as taught by Sundaram, to include facilitating migrations to a second public cloud resource as taught by Tenner.  The motivation for doing so would have been to enable cloud computing system/tenant to use this information to manage the allocation of resources provisioned to hosted computing environments in order to improve resource utilization (Tenner, [0019]-[0020]).
Regarding claim 11, the limitations have been addressed in the rejection of claim 1.
Regarding claims 12, 15 and 18, the limitations have been addressed in the rejections of claims 2, 5 and 8.
Regarding claim 21, Sundaram discloses non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations (Sundaram, [0068]), the operations comprising: 
monitoring for a condition associated with an environment of an enterprise, the enterprise using a first cloud computing resource to perform-a cloud computing operation (Sundaram, [0015]: Enterprise utilizes a hybrid cloud (environment of the enterprise) for handling workloads (cloud computing operations). The hybrid cloud comprises a public cloud (first cloud computing resource) and a private cloud; [0075]: monitoring to determine when the public efficiency index for a public cloud (first cloud resource) is less than (i.e. a condition) the private efficiency index for a private cloud)); 
determining that the condition associated with the enterprise's environment has occurred (Sundaram, [0075]: determining the public efficiency index is less than the private efficiency index (i.e. condition occurred)), the condition comprising at least one of a change in health, capacity, or performance of one or more on-premise computing resources of the enterprise, a change in service-level requirements of the enterprise, a change in a security level alert of the enterprise, or a change in a data locality rule of the enterprise requiring that particular data remain within particular governmental or geographical boundaries (Sundaram, [0023], [0031]: the public efficiency index is based on changes in resource utilization (i.e. performance)); 
analyzing the condition associated with the first cloud computing resource and comparing the first cloud computing resource with at least one of a second cloud computing resource or an on-premise computing resource of the enterprise that is capable of performing at least a subset of the cloud computing operation (Sundaram, [0075]: further determining whether the public efficiency index of the public cloud (first cloud computing resource) is less than the private efficiency index of the private cloud (on-premise computing resource) by a threshold); 
automatically modifying the cloud computing operation that uses the first cloud computing resource to use the at least one of the second cloud computing resource or the on-premise computing resource (Sundaram, [0075]: migrating the workload (cloud computing operation) to the private cloud (on-premise computing resource)); and 
Sundaram does not explicitly disclose sending at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource.
However, Tenner discloses disclose sending at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the at least one of the second cloud computing resource or the on-premise computing resource (Tenner, [0075], [0077]: sending a notification to a cloud computing system (computing device) regarding the condition/reason for movement of data blocks from a first storage tier (first cloud computing resource) to a second storage tier, and the performance (information associated with the modification of the cloud computing operation) of the involved storage tiers).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sundaram and Tenner before him or her before the effective filing date of the claimed invention, to modify a system for determining when an efficiency index of a public cloud is less than an efficiency index of a private cloud (i.e. a condition occurs), in order to migrate a workload (cloud computing operation) from the public to the private cloud as taught by Sundaram, to include sending a notification regarding the movement to a cloud computing system/tenant as taught by Tenner.  The motivation for doing so would have been to enable cloud computing system/tenant to use this information to manage the allocation of resources provisioned to hosted computing environments in order to improve resource utilization (Tenner, [0019]-[0020]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram in view of Tenner, and further in view of Asano et al. (US 2009/0235046), hereinafter Asano.  Asano is cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 3, Sundaram and Tenner do not explicitly disclose wherein the cloud computing operation comprises one or more of a data protection operation, a data backup operation, data replication, or backup of on-premise data.
However, Asano discloses wherein the cloud computing operation comprises one or more of a data protection operation, a data backup operation, data replication, or backup of on-premise data (Asano, [0090]-[0092]: determining the status of storage operations in a volume of a storage apparatus, and detecting when a switch to another volume needs to be made; [0208]-[0209]: storage operations include data replication and data protection).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sundaram, Tenner and Asano before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the efficiency indexes of cloud resources in order to determine when to migrate workloads as taught by Sundaram and Tenner, to include monitoring the performance of storage operations such as data replication as taught by Asano.  The motivation for doing so would have been to provide a high reliability storage system by enabling uninterrupted storage operations (Asano, [0003], [0015]).
Regarding claim 13, the limitations have been addressed in the rejection of claim 3.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram in view of Tenner, and further in view of Jackson (US 2012/0179824).  Jackson is cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 4, Sundaram and Tenner do not explicitly disclose wherein the condition is associated with one of a cyber-attack on the first cloud computing resource or a failure in the first cloud computing resource.
However, Jackson discloses wherein the condition is associated with one of a cyber-attack on the first cloud computing resource or a failure in the first cloud computing resource (Jackson, [0047]: migrating workload from a cloud (first cloud computing resource) where there is a failure of service).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sundaram, Tenner and Jackson before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the efficiency indexes of cloud resources in order to determine when to migrate workloads as taught by Sundaram and Tenner, to include migrating workloads when there is a failure of services from a cloud as taught by Jackson.  The motivation for doing so would have been to facilitate providing business continuity (Jackson, [0047]).
Regarding claim 14, the limitations have been addressed in the rejection of claim 4.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram in view of Tenner, and further in view of Kinsella et al. (US 2016/0119357), hereinafter Kinsella.  
Regarding claim 6, Sundaram and Tenner do not explicitly disclose wherein the at least one processor is further to compare the first cloud computing resource with a cloud policy to determine that the condition has occurred.
However, Kinsella discloses wherein the at least one processor is further to compare the first cloud computing resource with a cloud policy to determine that the condition has occurred (Kinsella, [0019]: a cloud policy specifies trigger conditions that define when the cloud environment has drifted from a desired state; [0026]: monitoring engine monitors the cloud environment for deviations from the policy).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sundaram, Tenner and Kinsella before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the efficiency indexes of cloud resources in order to determine when to migrate workloads as taught by Sundaram and Tenner, to include migrating workloads when there is a deviation from a cloud policy as taught by Kinsella.  The motivation for doing so would have been to facilitate optimizing a cloud environment (Kinsella, [0004]).
Regarding claim 16, the limitations have been addressed in the rejection of claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram in view of Tenner, and further in view of Hill et al.  (US 2019/0334757), hereinafter Hill.  Hill is cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 7, Sundaram and Tenner do not explicitly disclose wherein the at least one processor is further to remediate the condition and initiate at least one of an immediate backup of data, replication of data, and migration of data for on-premise data associated with the cloud computing operation.
However, Hill discloses wherein the at least one processor is further to remediate the condition and initiate at least one of an immediate backup of data, replication of data, and migration of data for on-premise data associated with the cloud computing operation (Hill, [0068], [0070], [0074]: cloud computing agent detects event associated with a primary cloud and identifies a policy corresponding to the event; policy specifies operations to be executed via an on-premise processing resource (i.e. to remediate the condition) and data to replicate to the on-premise storage).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sundaram, Tenner and Hill before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the efficiency indexes of cloud resources in order to determine when to migrate workloads as taught by Sundaram and Tenner, to include migrating a data from a cloud to an on-premise resource in response to the occurrence of the condition/event associated with a policy as taught by Hill.  The motivation for doing so would have been to facilitate using the on-premise system for operations and data storage requiring heightened security (Hill, [0081]).
Regarding claim 17, the limitations have been addressed in the rejection of claim 7.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram in view of Tenner, and further in view of Hosie et al.  (US 2018/0205759), hereinafter Hosie.  Hosie is cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 9, Sundaram and Tenner do not explicitly disclose wherein the at least one processor is further to: split the cloud computing operation into portions; and divide the portions among the first cloud computing resource and the on-premise computing resource.
However, Hosie discloses wherein the at least one processor is further to: 
split the cloud computing operation into portions (Hosie, [0063]-[0069]: identifying nodes of a distributed application (cloud computing operation) in a public environment processing data with increased security requirements from nodes processing data with no constraints); and 
divide the portions among the first cloud computing resource and the on-premise computing resource (Hosie, [0063]-[0069]: moving the nodes of the distributed application (cloud computing operation) requiring increased security to the private environment (on-premise computing resource); the other nodes remain in the public environment (first cloud computing resource)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sundaram, Tenner and Hosie before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the efficiency indexes of cloud resources in order to determine when to migrate workloads as taught by Sundaram and Tenner, to include executing migrations based on security requirements as taught by Hosie.  The motivation for doing so would have been to ensure that data processing with increased security requirements are moved to the private, on-premise environment (Hosie18, [0068]).
Regarding claim 19, the limitations are addressed in the rejection of claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram in view of Tenner, and further in view of Kapur et al. (US 2020/0104161), hereinafter Kapur.  Kapur is cited by Applicant in the IDS filed on 11/17/2021.
Regarding claim 10, Sundaram and Tenner do not explicitly disclose wherein the at least one processor is further to: split the cloud computing operation into portions; and divide the portions among the on-premise computing resource and a second cloud computing resource, wherein the second cloud computing resource comprises one of a different cloud computing resource in a same cloud computing region, a cloud computing resource in a different cloud computing region, or a cloud computing resource provided by a different cloud computing provider.
However, Kapur discloses wherein the at least one processor is further to: 
split the cloud computing operation into portions (Kapur, [0026]: splitting a group of workloads (cloud computing operation) between VCE 12A and VCE 12C); and 
divide the portions among the on-premise computing resource and a second cloud computing resource, wherein the second cloud computing resource comprises one of a different cloud computing resource in a same cloud computing region, a cloud computing resource in a different cloud computing region, or a cloud computing resource provided by a different cloud computing provider (Kapur, [0026]: migrating the group of workloads (cloud computing operation) from VCE 12B to VCE 12C; [0025]: VCE 12A is an on-premise cloud; VCE 12B (first cloud computing resource) and VCE 12 C (second cloud computing resource) are off-site clouds. Each VCE is operated by a different organization (cloud computing provider)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sundaram, Tenner and Kapur before him or her before the effective filing date of the claimed invention, to modify a system for monitoring the efficiency indexes of cloud resources in order to determine when to migrate workloads as taught by Sundaram and Tenner, to include enabling the migration workloads in a public computing environment to a combination of private/on-premise and public computing environments as taught by Kapur.  The motivation for doing so would have been to facilitate disaster recovery (Kapur, [0008]).
Regarding claim 20, the limitations have been addressed in the rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458